Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-5, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yarin (US20120090825) in view of Tojo (US20110259518), further in view of Coggins (US20130085368, filed 09/30/2011), further in view of Tufts (US20080184886), further in view of Hwang (Journal of Applied Science, Vol. 104, 2410-2417).
Regarding claim 1, Yarin discloses a method of manufacturing a head radiation sheet, comprising the steps of
Mixing a polymer material, solvent, and heat conductive particles to obtain a spinning solution and electrospinning the spinning solution to form a heat radiation layer in a form of a web on an adhesive layer (Figure 1: adhesive 26 and nanoweb 24, ¶74-75).
Yarin does not disclose wherein the electrospinning method is utilized for the adhesive layer.
Tojo discloses an adhesive layer (Figure 3: 13) that is electrospun via electrospinning a first spinning solution comprising an adhesive and first solvent to form an adhesive layer in a form of a web having a plurality of pores (¶84-85, ¶126, ¶81) where the adhesive allows for steady contact of a nanofiber sheet with an object (¶131).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the adhesive layer of Yarin to be formed by electrospinning such a first spinning solution onto the substrate of Yarin in order to provide for the steady contact of the nanofiber sheet of Yarin to the substrate.
Yarin does not disclose the claimed electrosprayed intermediate layer between the adhesive layer and the heat radiation layer.
However, Coggins discloses placing an intermediate conductive layer between a conductive adhesive and a conductive layer (Figure 3: conductive adhesive 116a, electrosprayed intermediary layer 140, conductive layer 128) in order to provide excellent conductivity (¶36). Furthermore, Tufts discloses electrospraying onto an adhesive layer to promote adhesion of the layer to the surface (¶108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize second heat conductive particles in a second solvent and to electrospray the solution onto the adhesive layer of Yarin in order to promote conductivity between the adhesive and conductive sheet and to provide good adhesion between the intermediate layer and the surface of Yarin.
Last, Hwang discloses that the addition of carbon black particles to polymeric nanofibers to enhance the strength of the resulting electrospun nanoweb (“Specimen preparation: Compounding and electrospinning” and Table 1, rows 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize carbon black particles in each spinning and spraying solution of Yarin as hereto modified in order to increase tensile strength and promote conductivity in all layers, which is a recognized aim of both the heat conductive sheet in Yarin and of the adhesive layer and intermediary electrosprayed layer of Coggins.
In short, the prior art recognizes forming such a layered sheet as claimed and recognizes the claimed processes as known and valid for creating the various layers as claimed, rendering a valid prima facie case of obviousness.
Regarding claim 3, Yarin as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 3.
However, Coggins discloses that gold is a suitable conductive metal for increasing the conductivity of a layer (¶27-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize gold particles as the heat conductive particles rather than carbon black in order enhance conductivity of the layers.
Regarding claim 4, Yarin as modified teaches all of the limitations of claim 1, wherein
The first, second, and third heat conductive particles comprise conductive carbon (see rejection of claim 1, the conductive particles are carbon).
Regarding claim 5, Yarin as modified teaches all of the limitations of claim 1, wherein
The first, second, and third heat conductive particles comprise carbon black (see rejection of claim 1).
Regarding claim 8, Yarin as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 8.
However, the coating method of Coggins provides a metal layer which increases conductivity (¶36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide such a layer on the heat conductive layer in order to further increase conductivity.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yarin (US20120090825) in view of Tojo (US20110259518), further in view of Coggins (US20130085368, filed 09/30/2011), further in view of Tufts (US20080184886), further in view of Hwang (Journal of Applied Science, Vol. 104, 2410-2417), further in view of Nishio (US20100006150).
Regarding claim 2, Yarin as modified teaches all of the limitations of claim 1, but does not teach the particulars of claim 2.
However, Nishio recognizes that applying pressure and heat thermally bonds conductive particle layers to surrounding layers (¶61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to thermally pressure bond the layered sheet of Yarin as modified in order to ensure a good bond between the upper and lower layers and the intermediate layer.
Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yarin (US20120090825) in view of Tojo (US20110259518), further in view of Coggins (US20130085368, filed 09/30/2011), further in view of Tufts (US20080184886), further in view of Hwang (Journal of Applied Science, Vol. 104, 2410-2417), further in view of Kim (US20100084008).
Regarding claims 6-7, Yarin as modified teaches all of the limitations of claim 1, but does not teach the particulars of claims 6-7.
However, Kim notes that carbon nanotubes and conductive polymers are acceptable alternatives to conductive carbon particles (¶60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to utilize either carbon nanotubes or conductive polymer particles in place of the carbon black in Yarin as modified in order to enhance the conductivity of the layers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763